     Case 2:14-cr-00192-KJM-CKD Document 235 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-00192-KJM-CKD P
12                       Respondent,
13           v.                                         ORDER
14    DONALD J. PEEL,
15                       Movant.
16

17          Movant is a federal prisoner who filed a motion to vacate, set aside or correct his sentence

18   pursuant to 28 U.S.C. § 2255. ECF No. 211, 214. On June 17, 2020 Attorney Fay Arfa filed a

19   motion seeking to expand her appointment of movant to include these § 2255 proceedings. ECF

20   No. 233. In her motion, counsel makes clear that her May 29, 2020 appointment to represent

21   movant was limited to a “request for compassionate release and does not include his 28 U.S.C.

22   § 2255 petition.” ECF No. 233 at 1. In light of the limited scope of the appointment of counsel

23   to represent movant, the court will vacate its order of June 11, 2020 requiring counsel to file a

24   response to a pending motion in the § 2255 proceedings. Further, the court does not find that the

25   interests of justice would be served by expanding the scope of the appointment of counsel at this

26   time. See 18 U.S.C. § 3006A; Rule 8(c), Rules Governing Section 2255 Proceedings; see, e.g.,

27   Irwin v. United States, 414 F.2d 606 (9th Cir. 1969). The movant will proceed in pro se status in

28   the pending 28 U.S.C. § 2255 proceedings.
                                                        1
     Case 2:14-cr-00192-KJM-CKD Document 235 Filed 06/19/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.   The order issued on June 11, 2020 (ECF No. 229) is vacated based on the limited

 3                scope of the appointment of counsel.

 4           2. Movant’s motion to appoint counsel to include the pending § 2255 proceedings (ECF

 5                No. 233) is denied without prejudice. The movant will proceed in pro se status in the

 6                pending 28 U.S.C. § 2255 proceedings.

 7           3. Movant is ordered to file a response to the government’s motion to waive defendant’s

 8                attorney-client privilege and to permit discovery on the pending ineffective assistance

 9                of counsel claims (ECF No. 225) within 30 days from the date of this order.

10   Dated: June 19, 2020
                                                         _____________________________________
11
                                                         CAROLYN K. DELANEY
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19   12/peel0192.vacate+207.docx

20
21

22

23

24

25

26
27

28
                                                          2
